Title: Thomas Jefferson’s Statement of Bedford and Campbell County Property Subject to State Tax, 11 February 1815
From: Jefferson, Thomas
To: 


          Property in Bedford and Campbell taxed by the State.
          DC46.slaves of 12. years old & upwards.@80.centsDC36.80of 9. years and under 12.@50  36.80 19.5012.horses and colts@21.19.502.5239.cattle@3.1.174.bookcases with mahogany sashes@50.2.3.parts of Dining tables mahogany@25..754.Pembroke tables, say tea tables. mahogany@25.1.63.74
          3790. acres of land @ 85. cents on the 100.D. value
          a Dwelling house (of more than 500.D. value)
          Th: JeffersonMonticello  Feb. 11. 15.
        